CHIEF JUSTICE




                                                  S
 CAROLYN WRIGHT                                                                                     LISA MATZ
JUSTICES                                                                                        CLERK OF THE COURT
 DAVID L. BRIDGES                                                                                   (214) 712-3450
 MOLLY FRANCIS                                                                                lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                   GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                     BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                             FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                                 (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                      INTERNET
 BILL WHITEHILL
                                                                                              HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                             August 5, 2015


     Nanette Hendrickson
     Dallas County Public Defender’s Office
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-2
     Dallas, TX 75207

     RE:       05-14-01479/01480-CR
               Marcus McClarity v. The State of Texas

     Counsel:

             Appellant filed a pro se motion to dismiss his appeal in cause no. 05-14-01479-CR. It
     does not appear to reference the appeal in cause no. 05-14-01480-CR. A copy of the motion is
     attached. Because the motion is not signed by counsel, the Court cannot take any action on it at
     this time. If you concur in appellant’s decision, please sign the enclosed copy and return it to
     the Court within FIFTEEN DAYS of the date of this letter. Additionally, please confirm that
     appellant desires to continue his appeal in cause no. 05-14-01480-CR. We appreciate your
     attention to this matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk of the Court


     Enclosure

     ltr:mrh